SILBERMAN, Chief Judge.
We affirm the order revoking Jarrod Chancellor Devoe’s probation and the resulting sentences in three circuit court cases, except that we remand for correction of the amended sentencing documents to delete two possession of cocaine counts.
After multiple violations of probation, Devoe’s probation was revoked in case numbers 04-CF-17906, 05-CF-2716, and 07-CF-4654 in March 2010. After sentencing, the trial court recognized that two possession of cocaine counts had been improperly included because Devoe’s probation for those offenses had been terminated in July 2008. The trial court resen-tenced Devoe with a corrected scoresheet that properly reflected the two possession of cocaine offenses as prior record rather than as additional offenses. However, the amended judgments, the sentences, and the revocation of probation order continue to show the two possession of cocaine counts.
Therefore, we remand for the trial court to correct the amended documents entered on November 3, 2010, and rendered on November 16 and 17, 2010, to delete the offenses of possession of cocaine in count two of case number 04-CF-17906 and count three of case number 05-CF-2716.
Affirmed and remanded for correction of documents.
WALLACE and MORRIS, JJ., Concur.